F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 10 2003
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MEDICAL SUPPLY CHAIN, INC.,

              Plaintiff-Appellant,

    v.                                                 No. 02-3443
                                                (D.C. No. 02-CV-2539-CM)
    US BANCORP, NA.; US BANK                             (D. Kan.)
    PRIVATE CLIENT GROUP;
    CORPORATE TRUST;
    INSTITUTIONAL TRUST AND
    CUSTODY; MUTUAL FUND
    SERVICES, LLC.; PIPER JAFFRAY;
    ANDREW CESERE; SUSAN PAINE;
    LARS ANDERSON; BRIAN
    KABBES; UNKNOWN
    HEALTHCARE SUPPLIER,

              Defendants-Appellees.


                          ORDER AND JUDGMENT            *




Before EBEL , PORFILIO , and McCONNELL , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      This appeal is taken from an order of the district court denying plaintiff’s

two motions for a preliminary injunction. Our jurisdiction was invoked under

28 U.S.C. § 1292(a)(1), which provides for interlocutory appeals from district

court orders granting or denying injunctions.

      Following the district court’s denial of the injunction, and while this case

was pending on appeal, the district court entered a final judgment dismissing

plaintiff’s action. Plaintiff then filed a combined motion for new trial/amendment

of judgment and for retrial on the denial of the preliminary injunction. This

timely filed motion effectively suspended the finality of the district court’s

judgment. The district court has recently denied plaintiff’s motion, and plaintiff

has filed a new notice of appeal, our No. 03-3342, seeking review of the district

court’s dismissal of its action.

      “[M]ootness is a matter of jurisdiction, [and] a court may raise the issue

sua sponte.” McClendon v. City of Albuquerque     , 100 F.3d 863, 867 (10th Cir.

1996). Because the district court has now dismissed the action, this interlocutory

appeal is moot.   See Sac & Fox Nation v. Cuomo , 193 F.3d 1162, 1168 (10th Cir.


                                          -2-
1999) (dismissing interlocutory appeal from denial of preliminary injunction

where district court subsequently dismissed complaint);    see also Atomic Oil Co.

of Okla. v. Bardahl Oil Co. , 419 F.2d 1097, 1102 n.9 (10th Cir. 1969) (noting

order granting or denying preliminary injunction merges into decree granting

or denying permanent injunction, and where both orders are appealed, former

will be dismissed).

      Accordingly, we DISMISS the appeal as moot.


                                                      Entered for the Court



                                                      Michael W. McConnell
                                                      Circuit Judge




                                           -3-